MEMORANDUM **
Edwin John Torres appeals from his conviction and 90-month sentence for mail fraud and wire fraud, in violation of 18 U.S.C. §§ 1341 & 1343.
*647Torres’ counsel has informed this court that Torres is a fugitive and that there is an outstanding warrant for his arrest. We exercise our discretion pursuant to the fugitive disentitlement doctrine and dismiss the appeal. See Molinaro v. New Jersey, 396 U.S. 365, 366, 90 S.Ct. 498, 24 L.Ed.2d 586 (1970) (per curiam) (holding that fugitive criminal defendant is not entitled to call upon resources of court for determination of his claims); Parretti v. United States, 143 F.3d 508, 511 (9th Cir.1998) (en banc); United States v. Freelove, 816 F.2d 479, 480 (9th Cir.1987).
This appeal is dismissed with prejudice subject to the following qualification: if Torres surrenders to authorities within 42 days after the filing date of this memorandum, he may move for reinstatement of this appeal. See Freelove, 816 F.2d at 480.
Counsel’s motion to withdraw is granted.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.